Citation Nr: 0519930	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Graves' disease with 
exopthalmus, strabismus and decreased vision. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
November 2004, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran's Graves' disease is related to his active 
service.


CONCLUSION OF LAW

Graves' disease was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via an August 2001 RO letter, the May 2002 
rating decision, the December 2002 statement of the case, a 
February 2003 RO letter, and numerous supplemental statements 
of the case.  Therefore, the notification requirement has 
been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  In this case, the Board finds 
that VA has done everything reasonably possible to assist him 
as to his claim for service connection.  As no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted or 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
VAOPGCPREC 7-2004. 

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  ; See also Mayfield v. Nicholson, No. 02-
1077, 2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, a statement 
of the case, a Board remand, and supplemental statements of 
the case, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or was aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Review of the veteran's service medical records reveals no 
diagnosis of or treatment for Graves' disease.  There are 
complaints of headaches, swelling, sore throats and 
congestion, but no diagnosis of thyroid problems.  The 
veteran's separation examination, conducted in September 
1981, also contained no diagnosis of thyroid problems or 
Graves' disease. 

The post-service medical records contain a letter from 
Gernando Ovalle, M.D., dated in April 2001 and received in 
July 2001.  In this letter, Dr. Ovalle indicated that the 
veteran is his patient and that the veteran is currently 
diagnosed with Graves' disease.  Dr. Ovalle also indicated 
that the veteran claimed to have had the symptoms of Graves' 
disease during service, but upon review of the veteran's 
service medical records Dr. Ovalle was unable to find 
evidence to support the veteran's claim.

The record also contains private medical records received in 
July 2001 and dated between December 1999 and July 2001.  
These reports document the treatment the veteran has received 
for his Graves' disease.  A notation dated in March 1999 
indicated that the veteran's thyroid eye disease began around 
August 1998.  These medical records contain no nexus opinions 
relating the veteran's Graves' disease to his active service. 

The VA examined the veteran in September 2001.  The examining 
physician diagnosed the veteran with Graves' disease but 
offered no opinion as to whether the veteran's condition was 
related to his service.  A second VA examination was 
conducted in October 2001.  The examiner once again diagnosed 
the veteran with Graves' disease and indicated that the 
veteran claimed that his symptoms had started during his 
active service.  However, the examiner offered no medical 
opinion linking the veteran's currently diagnosed Graves' 
disease to his active service.

The record also contains a photocopy of a medial treatise 
discussing Graves' disease symptoms received in January 2003. 

Private medical records received in March 2003 and dated 
between April 2001 and December 2002 are included in the 
claims folder.  A duplicate of the April 2001 letter from Dr. 
Ovalle discussed above is included with these records.  These 
records also contain no medical opinions relating the 
veteran's Graves' disease to his active service.  

The record also includes letters from Alabama Ophthalmology 
Associates dated in April 2003, and a letter from Lanning B. 
Klein, M.D., dated in March 2003.  These two letters discuss 
the veteran's Graves' disease, but offer no medical opinions 
that relate the veteran's currently diagnosed Graves' disease 
with his active service. 

A letter from Callahan Eye Foundation Hospital dated in July 
2003 is also part of the record.  It documents the treatment 
the veteran has received for his Graves' disease but offers 
no opinion relating his Graves' disease to his active 
service.  A letter from John A. Long, M.D., dated in July 
2003 discusses the veteran's current diagnosis but offers no 
opinion linking the veteran's Graves' disease to his active 
service.  A letter from Dr. Gruman dated in January 2004 
indicated that it is possible that the early stages of 
Graves' disease can be misinterpreted, but does not indicate 
that this definitely occurred in the veteran's case.  Letters 
from Dr. Klein and Dr. Gruman dated in January 2004 and April 
2004 are also included in the record, but contain no medical 
opinions that relate the veteran's Graves' disease to his 
active service.  

The record also contains photocopies from a medical treatise 
that discusses hyperthyroidism received by the RO in May 
2004.  

Private medical records received in October 2004 are also 
included in the record.  These records contain a duplicate of 
the January 2004 letter from Dr. Gruman discussed in 
preceding paragraph.  These medical records contain no nexus 
opinions relating the veteran's Graves' disease to his active 
service. 

The record also contains letter from Dr. Gruman dated in July 
2004 which discusses the veteran's Graves' disease, but 
offers no opinion relating his Graves' disease to his active 
service.  

VA Medical Center (VAMC) treatment reports received in 
January 2005 and dated between December 2001 and January 2005 
are also included in the record.  These treatment reports 
contain no medical opinions that relate the veteran's 
currently diagnosed Graves' disease to his active service.  

The VA examined the veteran again in February 2005.  At the 
examination, the veteran told the examiner that he began 
exhibiting the symptoms of Graves' disease in the 1970s.  The 
examiner indicated that she reviewed the veteran's medical 
history and medical files.  A physical examination revealed 
that the veteran had exophthalmus and would not follow on 
examination to track his eye motion.  However, the examiner 
indicated that the veteran, in different situations, was 
clearly able to move his eyes.  The examiner diagnosed the 
veteran with Graves' disease status post thyroidectomy with 
no evidence of active disease.  In the examiner's opinion it 
was inconceivable that the veteran would have 20 years of 
Graves' disease prior to being diagnosed in 1999.  The 
examiner also stated that she agreed with the April 2001 
letter from Dr. Ovalle, in which Dr. Ovalle stated that he 
was unable to find evidence of thyroid disease symptoms in 
the veteran's service medical records.   

The record also includes a letter from Katri S. Selander, 
M.D., dated in April 2005.  In this Letter, Dr. Selander 
indicated that she had reviewed the veteran's medical 
history, and that she believed it was possible that the 
veteran had the early symptoms of Graves' disease in the late 
1970s and early 1980s.  In addition to the other symptoms the 
veteran had during service, Dr. Selander stated that the 
veteran may have had pretibial myxedema, a text-book symptom 
of Graves disease, which also may have been misdiagnosed in 
service.  However, Dr. Selander does not indicate that she 
took into account the 18-year gap between the veteran's 
discharge from active duty and the subsequent diagnosis of 
Graves' disease. 

Finally, the record contains a letter from Dr. Gruman dated 
in May 2005.  In this letter Dr. Gruman indicated that review 
of the veteran's military records "suggests" that the 
veteran had symptoms in service that were compatible with the 
early symptoms of undiagnosed hyperthyroidism.  Dr. Gruman 
also stated that he saw no evidence of thyroid function 
testing in the veteran's service medical records. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
Graves' disease.  As noted above, the veteran was not treated 
for or diagnosed with Graves' disease during his active 
service.  Although the veteran claims that he had symptoms of 
Graves' disease in active service, the examiner at the 
January 2005 VA examination as well as Dr. Ovalle in his 
April 2001 letter both indicated that they were unable to 
find evidence that the veteran's Graves' disease had its 
onset in service.    

The veteran submitted letters in May 2005 from both Dr. 
Selander and Dr. Gruman that support his contention that his 
Graves' disease had its onset during his active service.  
However, the Board finds these two letters to be less 
probative than the January 2005 VA medical examination and 
the April 2001 letter from Dr. Ovalle.  First, the Board 
notes that Dr. Selander and Dr. Gruman focus solely on the 
veteran's service medical records and do not discuss the 
approximately 18-year period between the veteran's separation 
from active service and his diagnosis of Graves' disease.  In 
contrast, the VA examiner offered her opinion based on a 
review of all of the evidence, including the medical records 
dated after the veteran's active service, and offered a 
rationale for the opinion reached that is clearly supported 
by the evidence of record.  

As well, the Board notes that Dr. Ovalle's medical specialty 
is Endocrinology, whereas the specialties of Dr. Selander and 
Dr. Gruman are not indicated.  In fact, in a July 2004 letter 
Dr. Gruman indicated that he had been treating the veteran 
since April 2002 for anxiety, depression, arthritis, obesity, 
weight gain, and hypertension.  Dr. Gruman does not mention 
if his treatment involved the veteran's Graves' disease.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an opinion may be reduced in probative value 
even where the statement comes from someone with medical 
training if the medical issue requires special knowledge.  
See Black v. Brown, 10 Vet. App. 279 (1997).  Because the 
nature of the veteran's claim involves Graves' disease, a 
disease of the endocrine system, the Board finds that the 
medical opinion from Dr. Ovalle is more probative than the 
two opinions dated in 2005 from private physicians who do not 
appear to be Endocrinologists and who do not appear to have 
treated the physician for his Graves' disease.  

Finally, the Board finds that the VA examiner's opinion was 
clear and definitive, as this examiner stated that it was 
"inconceivable" that the veteran would have 20 years of 
Graves' disease prior to his diagnosis in 1999.  By contrast, 
the May 2005 statement from Dr. Gruman indicated that the 
medical complaints the veteran experienced during service 
"suggest" early undiagnosed hyperthyroidism.  As well, the 
letter from Dr. Selander dated in April 2005 indicated that 
the veteran "may have had" pretibial myxedema "which may 
have been" confused with swollen ankles.  The Board notes 
that an opinion expressed in terms such as "may," also 
implies "may or may not," and is generally too speculative to 
establish support for a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993). See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service- connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

In this case, and based on the foregoing, the Board attaches 
greater probative weight to the February 2005 opinion from 
the VA medical examiner along with the April 2001 statement 
from the veteran's Endocrinologist Dr. Ovalle.  As well, the 
Board notes that the remaining medical evidence of record 
does not support the contention that the veteran's Graves' 
disease started while he was in service.  Therefore, based on 
the objective medical evidence of record, the veteran's claim 
for service connection for Graves' disease is denied. 

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for 
Graves' disease is denied.  The application of the reasonable 
doubt doctrine is, therefore, not warranted in this case.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for Graves' disease is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


